Appellant has presented a request for leave to file second motion for rehearing. He seems to be aggrieved because in our opinion on rehearing we followed the qualification of the trial court on a bill of exception, which qualification was accepted without objection. We tried to point out in said opinion on rehearing that when such a qualification differed from the bill as originally drawn the qualification was controlling on the appellate court. The rule followed is too well established to call for authorities, or an extended discussion.
The request for leave to file second motion for rehearing is denied.